        CASE 0:21-cv-00645-DSD-DTS Doc. 1-2 Filed 03/05/21 Page 1 of 5




STATE OF MINNESOTA                                                 DISTRICT COURT

COUNTY OF DAKOTA                                          FIRST JUDICIAL DISTRICT


Michael Armstrong,
                                                   Court File Number: _______________
                Plaintiff,

vs.                                                NOTICE OF FILING OF NOTICE
                                                          OF REMOVAL
Capital One Bank (USA), N.A.,

               Defendant.


TO THE COURT ADMINISTRATOR:

       PLEASE TAKE NOTICE that defendant Capital One Bank (USA), N.A., by its

undersigned attorneys, Ballard Spahr LLP, filed a Notice of Removal of this action, pursuant to

28 U.S.C. § 1441, in the United States District Court for the District of Minnesota. Pursuant to

28 U.S.C. § 1446(d), “the State Court shall proceed no further unless and until the case is

remanded.”

       A true and correct copy of the underlying Notice of Removal is attached hereto as Exhibit

1.

Dated: March 5, 2021                      BALLARD SPAHR LLP


                                          By: /s/ Karla M. Vehrs
                                              Karla M. Vehrs (#387086)
                                              vehrsk@ballardspahr.com
                                               80 South Eighth Street
                                               2000 IDS Center
                                               Minneapolis, MN 55402-2100
                                               Telephone: (612) 371-3211

                                          Attorneys for Capital One Bank (USA), N.A.



                                               1
        CASE 0:21-cv-00645-DSD-DTS Doc. 1-2 Filed 03/05/21 Page 2 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 5, 2021, a true and correct copy of the foregoing NOTICE

OF FILING OF NOTICE OF REMOVAL was delivered via first-class mail, postage

prepaid, upon the following:

                                     Andrew C. Walker, Esq.
                                      Kimberly Zillig, Esq.
                               Walker & Walker Law Offices, PLLC
                                   4356 Nicollet Avenue South
                                    Minneapolis, MN 55409

                                     Attorneys for Plaintiff


                                             /s/ Karla M. Vehrs




                                                2
         CASE 0:21-cv-00645-DSD-DTS Doc. 1-2 Filed 03/05/21 Page 3 of 5




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 MICHAEL ARMSTRONG,
                                                Case No.
                       Plaintiff,

 vs.

 CAPITAL ONE BANK (USA), N.A.

                      Defendant.


                                    NOTICE OF REMOVAL

       Defendant Capital One Bank (USA), N.A. (“Capital One”), by and through its

undersigned counsel, removes the above-captioned case from the First Judicial District for

Dakota County in the State of Minnesota to the United States District Court for the District

of Minnesota pursuant to 28 U.S.C. §§ 1331, 1441, and 1446. In support of removal,

Capital One provides the following grounds for removal:

       1.      On or about February 4, 2021, Plaintiff Michael Armstrong commenced

this action in the First Judicial District for Daktoa County in the State of Minnesota by

serving a Summons and Complaint on Capital One’s agent for service. See Minn. R. Civ.

P. 3.01(a). The Complaint names Capital One as the sole defendant. See Exhibit 1 (true

and correct copy of the Summons and Complaint served on Capital One).

       2.      Pursuant to 28 U.S.C. § 1441(a), this Court has original jurisdiction over

this civil action. Specifically, this Court has federal-question jurisdiction pursuant to 28

U.S.C. § 1331 because the only cause of action alleged is based on the Telephone



DMEAST #43828011 v1
         CASE 0:21-cv-00645-DSD-DTS Doc. 1-2 Filed 03/05/21 Page 4 of 5




Consumer Protection Act, 47 U.S.C. § 227 et seq., a federal statute. See Ex. 1, Compl.

¶ 1.

       3.      Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and

orders which have been served on Capital One are filed herewith as Exhibit 1. Plaintiff

has not yet filed any documents with the First Judicial District for Dakota County,

Minnesota.

       4.      Pursuant to 28 U.S.C. § 1446(b)(1), this Notice is timely as it is filed within

thirty days of the date that Capital One received the Summons and Complaint.

       5.      Pursuant to 28 U.S.C. § 1446(d), Capital One concurrently provides written

notice of this Notice of Removal to Plaintiff.

       6.      In filing this Notice of Removal and appearing herein, Capital One does not

waive and does not intend to waive any defense available to it in law or in equity,

including but not limited to defenses based on a failure to state a claim upon which relief

may be granted.

       WHEREFORE, notice is given that this action is removed from the First Judicial

District for Dakota County, Minnesota to the United States District Court for the District

of Minnesota.




DMEAST #43828011 v1                           2
         CASE 0:21-cv-00645-DSD-DTS Doc. 1-2 Filed 03/05/21 Page 5 of 5




                                    Respectfully Submitted,

Dated: March 5, 2021               BALLARD SPAHR LLP


                                   By: /s/ Karla M. Vehrs
                                       Karla M. Vehrs (#387086)
                                       vehrsk@ballardspahr.com

                                       80 South Eighth Street
                                       2000 IDS Center
                                       Minneapolis, MN 55402-2100
                                       Telephone: (612) 371-3211

                                   Attorneys for Capital One Bank (USA), N.A.




DMEAST #43828011 v1                    3
